Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's arguments filed on December 14, 2021 regarding the rejection of claims 17 and 18 under 35 U.S.C. 112(b) or 35 U.S.C 112(pre-AIA ) second paragraph and the rejection of claims 11, 12 and 20 under 35 U.S.C. 103 have been fully considered but they are accepted. The rejection of claims 17 and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ) second paragraph has been withdrawn in view of the amendment and remark presented by the Applicants. The rejection of claims 11 and 12 under 35 U.S.C. 103 is maintained for the reasons noted below. The Examiner acknowledges the cancellation of claims 1-10 and 20. Claims 11-19 are now pending in the application.
Explanation of Rejection
Claim rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ainsworth et al. (U.S. 5,982,478, hereon Ainsworth) in view of Tokhtuev et al. (U.S. Patent No. 9,383,235, hereon Tokhtuev). 
In reference to claim 11: Ainsworth discloses a fluid measuring apparatus comprising: 
An irradiating device configured to irradiate a fluid with light (see Ainsworth, Fig. 1, light source, unit 1); 
A light receiving device configured to receive light scattered by the fluid (see Ainsworth, column 2, lines 23-44); and 
A calculating device configured to calculate estimated fluid information indicating a flow volume or a flow velocity of the fluid, based on a detection result of said detecting device and the received light signal of said light receiving device.  
However, Ainsworth is silent about a detecting device configured to detect a backflow of the fluid based on a received light signal of said light receiving device. 
Tokhtuev discloses a detecting device configured to detect a backflow of the fluid based on a received light signal of said light receiving device (see Tokhtuev, Fig. 4C and column 9, lines 1-26). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the fluid measuring apparatus of Ainsworth and incorporate a detecting device configured to detect a backflow of the fluid on the basis of a received light (contactless signal) signal of the light receiving device so that the backflow amount would be measured because jitter or backflow of fluid occurring at the fluid meter would obscure the actual measurement of fluid and having a backflow Tokhtuev, column 9, lines 24-26). 
With regard to claim 12: Ainsworth in view of Tokhtuev further teaches that the detecting device is configured to detect the backflow of the fluid if a change amount of received light intensity indicated by the received light signal is greater than or equal to a predetermined value (see Tokhtuev, Fig. 6A and column 10, lines 36-51).  
Allowable subject matter
Claims 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Response to Argument
Applicant's arguments filed on December 14, 2021 regarding the rejection of claims 11 and 12 under 35 U.S.C. 103 have been fully considered but they are not persuasive for the reasons noted above, and further explained below. 
In reference to claim 11: Applicants argued that “the non-contact sensor 440 does not receive light scattered by fluid. Further, Tokhtuev does not disclose or suggest detecting a backflow of fluid based on a received light signal of light receiving device” (see argument, page 9, second paragraph). 
The Examiner respectfully disagrees by the interpretation of Tokhtuev reference. In fact Tokhtuev suggests that “non-contact sensor 240 may be an optical sensor configured to emit a wavelength onto at least one top surface 242 or 244 of the oval gears including a detectable area and sense a reflectance of the wavelength off at least one of the top surfaces..” (see Tokhtuev, column 5, lines 41-45). In other words, Tokhtuev includes a light receiving device. Furthermore, the teaching for this limitation should be considered by the combination of Ainsworth in view of Tokhtuev now knowing that Tokhtuev includes an optical or light sensor. 
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857